UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
RITA FAYE MORRIS MCKEEMAN,                       )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )                 Civil Action No. 11-843 (RLW)
                                                 )
TIMOTHY GINTHNOR,                                )
                                                 )
       Defendant.                                )
                                                 )

                                  MEMORANDUM OPINION

       Defendant has moved to dismiss this case. See Def.’s Mot. to Dismiss the Compl., ECF

No. 2. The Court ordered Plaintiff to file his opposition or other response to Defendant’s motion

on or before July 19, 2011, warning that failure to timely make such filing carried with it the risk

that the motion could be granted as conceded and the case dismissed. Order, ECF No. 4; see

D.D.C. LCvR 7(b). Plaintiff has not timely made such filing. The Court will therefore grant

Defendant’s motion as conceded and dismiss this case. A separate order consistent with this

Memorandum Opinion shall issue this date.

                                                                            /s/
                                                                     ROBERT L. WIKLINS
                                                                     United States District Judge